Order entered September 23, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-00729-CV

     POSITIVE TRANSPORTATION LLC, THOMAS WHALEY AND
                THOMAS HATTON, JR., Appellants

                                       V.

                             TTS, LLC, Appellee

               On Appeal from the 44th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-21-09409

                                   ORDER

      Before the Court is appellants’ September 21, 2021 unopposed motion for a

twenty-day extension of time to file their brief. We GRANT the motion and

ORDER the brief be filed no later than October 12, 2021.


                                            /s/   CRAIG SMITH
                                                  JUSTICE